Citation Nr: 0617561	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  98-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  





ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty in the military during 
World War II, from October 1943 to January 1945.  He died in 
November 1997.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) from a 
June 1998 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

The Board remanded this case to the RO in April 2004 for 
further procedural and evidentiary development.  The remand 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  Regrettably, however, because the requested 
development has not been satisfactorily completed, the case 
must be remanded once again.  VA will notify the appellant if 
further action is required on her part.


REMAND

Pursuant to the Board's prior April 2004 remand, the 
appellant was requested in several letters to provide signed 
authorization forms (VA Forms 21-4142) so the RO could 
request pertinent private treatment records concerning the 
veteran, including those for his terminal hospitalization.  
But no reply was received from the appellant, other than a 
March 2006 statement that she had no other information or 
evidence to submit.  The duty to assist her in developing her 
claim is not a one-way street.  If she wants help, she cannot 
passively wait for it in those circumstances, as here, where 
she may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If she wants VA to try to obtain 
the indicated private treatment records for her, she must 
return the previously supplied signed authorization forms 
promptly, as they are required to obtain these confidential 
records concerning her late husband-veteran.

Also pursuant to the Board's April 2004 remand, the RO (AMC) 
requested and obtained a medical opinion concerning the 
purported relationship between the veteran's death and his 
military service or his service-connected chronic right leg 
thrombophlebitis.  The remand specified the basis for the 
examiner's opinion should be fully explained with reference 
to pertinent evidence in the record.  And although the 
medical opinion that was obtained in response to this request 
discounted any relationship whatsoever between the heart 
failure and acute myeloid leukemia that caused the veteran's 
death, and his military service or service-connected 
thrombophlebitis, the opinion was entirely conclusory.  That 
is to say, the designated physician did not discuss the 
rationale for the opinion, other than to simply say, "there 
is nothing in the medical literature" to support either of 
the appellant's alleged theories concerning the veteran's 
death.  While his available medical records are admittedly 
incomplete, the three-sentence medical opinion that was 
obtained pursuant to the Board's remand is simply inadequate 
to refute the appellant's allegations unless the opinion, 
itself, discusses with more specificity why the purported 
relationship between the veteran's service in the military 
(including his consequent service-connected thrombophlebitis) 
did not have anything to do with his death.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where remand orders of the Board ... 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Thus, inasmuch as a significant portion of the 
Board's April 2004 remand directives were not completed by 
the RO, the appellant's appeal is not ripe for adjudication.  
Also bear in mind the appellant filed her cause-of-death 
claim in 1997, so already several years ago.  Therefore, the 
remand development directed below must be afforded 
expeditious treatment.  



Accordingly, this case is REMANDED for the following actions:

1.  Return the claims file to the VA 
physician who provided the opinion that 
was obtained pursuant to the Board's 
prior April 2004 remand, or to another 
appropriate physician if that physician 
is no longer available.  The physician 
must review the claims file for the 
veteran's pertinent medical history, 
including the appellant's various 
theories of possible entitlement, 
to determine whether any service medical 
records or post-service medical evidence 
indicates that it is at least as likely 
as not (50 percent probability or 
greater) that his terminal heart failure 
or acute myeloid leukemia was related to 
his military service or treatment for his 
service-connected thrombophlebitis of the 
right leg and, if so, whether the 
thrombophlebitis contributed to or caused 
his death.  The designated VA physician 
must discuss the rationale of the 
opinion, citing, if necessary, to 
specific evidence in the record.  [Note:  
the current opinion on file discounts any 
such possible relationship entirely on 
the grounds there is nothing in the 
medical literature supporting the 
appellant-widow's contentions, on either 
of her alleged theories, but does not, 
itself, otherwise explain the basis of 
the opinion insofar as expressly 
discussing exactly why this purported 
relationship does not exist.]   If an 
opinion cannot be provided without 
resorting to speculation, please 
specifically indicate this in the report.  
The report should be typed for clarity.

2.  Then readjudicate the appellant's 
claim in light of the supplemental 
information obtained.  If her claim is 
not granted to her satisfaction, send her 
a supplemental statement of the case 
(SSOC) and give her time to respond to 
it.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

